*353
On Motion for Rehearing.

Sherwood, C. J. —
2. Foreclosure of mortgage; jurisdiction. We shall decline any further discussion as to the Seelye bonds, as a majority of the judges remain as to them of their original opinion. Nor shall we enter upon any discussion respecting the legality of certain stock subscriptions made by counties to the capital stock of the Cairo & Fulton Railroad Company, because not at all necessary to a propel* determination of this case. It only remains to consider the question of jurisdiction. The statute provides that in suits for the foreclosure of mortgages of real estate, as the petition may be filed in any county where any part of the mortgaged premises is situated.” 2 Wag. Stat., § 3, p. 954. The statutory provision in respect to personal actions is more emphatic, requiring that “ suits instituted by summons, shall, except as otherwise provided by law, be brought: First, When the defendant is a resident of tho State, either in the county within which the defendant resides, or in the county w;thin which the plaintiff resides, and the defendant may be found,” and yet it was held in reference to this statute, in the case of Hembree v. Campbell, 8 Mo. 572, that though the suit was brought in the county in which the plaintiff resided, and service had upon the defendant in the county of his residence, unless a plea in abatement to the jurisdiction of the court over the person of the defendant, was interposed in the first instance, the objection on the score of lack of jurisdiction could not subsequently be successfully raised. And this, upon the generally recognized ground that the court had jurisdiction over the subject matter of the suit, and that the defendant’s plea to the merits acknowledged jurisdiction over Mo person, and precluded objection on account of absence of regularity in the instituting of the action. So, also, in Ulrici v. Papin, 11 Mo. 42, where the then existing statute required “ suits in equity concerning real estate, or whereby the same may be affected, shall be brought in the county within which such real estate or a greater part thereof is *354¡situate,” and by demurrer to the bill it was objected that the suit was not brought in the proper county in conformity with the statutory provision, Judge Scott remarked: “ That it does not clearly appear where the greater part of the lands lie. This objection, if tenable, should, have been raised by a plea to the jurisdiction.” And the same learned judge remarks, in Hembree v. Campbell, supra, “No principle is better established than that a plea in bar is a waiver of all dilatory matter of defense. That the matter of abatement was apparent upon the writ can make no difference. Such matters are and should be pleaded.” And pleas to the jurisdiction are as necessary in local as in transitory actions. 1 Tidd Prac., 630.
It is not meant to convey the idea that the mere failure to plead to the jurisdiction of the court would have the effect to confer jurisdiction where none existed before; for it is well settled that even consent of parties cannot confer jurisdiction. Stone v. Corbett, 20 Mo. 350. But all circuit courts have a general jurisdiction over the foreclosure of mortgages. This is proven' by the fact that changes of venue may be taken by consent of parties to distant counties and circuits in the prosecution of foreclosure proceedings, as well as in other suits. 2 Wag. Stat., § 4, p. 1005. That the circuit court of Mississippi county was of opinion it had cognizance of the cause, is conclusively shown by the fact that it proceeded to judgment therein. As was said in a somewhat analogous case, the bolding cognizance of the cause was a “judicial assertion” of the right so to do. Bouldin v. Ewart, 63 Mo. 330. After a court, which has general jurisdiction over a certain class of causes, proceeds without objection to the hearing and determination of a cause belonging to that class, it is quite too late in this court to raise objections to the irregular exercise of such jurisdiction ; such objections, even if originally valid, lose their force when waived by pleading to the merits. And we can discover no difference in princi*355ple between this case and that of Hembree v. Campbell, supra. The motion for rehearing, is, therefore, overruled.
All concur.